The practice before the revolution was as follows : A person at that time, who had a warrant or order for 300 acres of land, was by the practice of the office, and instructions* of the surveyor, entitled to 10 per cent., beyond the usual allowance of 6 per cent, for roads, besides the quantity mentioned in his warrant or order, and might demand of the deputy surveyor to survey on his warrant or order of 300 acres, 330 acres and allowance for roads, provided there was no opposing claim of a third person before the survey was made. But if there was any such opposing title before the survey was actually made, the surveyor was confined to the precise number of acres mentioned in the warrant or order.
From the information of Mr. Justice Smith.

These instructions were founded on an order of the Board of Property, dated 1st May 1767.